DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 have been examined in this application.  This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for a fundamental economic practice, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
receiving, from a terminal connected to the electronic device, identification data related to the terminal; and 
selecting at least one virtual card suitable for an interaction between the electronic device and the terminal, 
among the plurality of virtual cards stored in the digital wallet, as a function of at least the identification data related to the terminal; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “electronic device” and “terminal”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “electronic device” and “terminal”,, language; “receiving” and “selecting” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to collecting and analyzing identification data related to payment cards, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “electronic device” and “terminal”, to perform the “receiving” and “selecting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving” and “selecting” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Claim 11 is substantially similar to claim 1, thus, it is rejected on similar grounds.
Dependent claims 2-10 and 12 further define the abstract idea that is present in their respective independent claims 1 and 11, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-10 and 12 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-13 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kadam, U.S. Patent Application Publication Number 2018/0150829.
As per claim 1, Kadam explicitly teaches: receiving, from a terminal connected to the electronic device, identification data related to the terminal; and selecting at least one virtual card suitable for an interaction between the electronic device and the terminal, among the plurality of virtual cards stored in the digital wallet, as a function of at least the identification data related to the terminal.  (Kadam US2018/0150829 at paras. 10-12) (In a first aspect, there is provided a smart card for use in performing an electronic transaction between a user and a merchant, the smart card including: (a) a data store for storing at least one of: (i) card information associated with a plurality of 
As per claim 2, Kadam explicitly teaches:  further comprising performing the interaction between the electronic device and the terminal using one of the selected virtual cards.  (Kadam US2018/0150829 at paras. 10-12) ( (iii) selects one of the plurality of virtual payment cards for use in performing the transaction in accordance with results of the comparison; and, (iv) provides card information associated with the selected virtual payment card to the merchant to thereby enable the transaction to be performed.)
As per claim 3, Kadam explicitly teaches:  wherein at least one virtual card stored in the digital wallet is associated with reference identification data, and wherein the selecting step comprises comparing the received identification data with the reference identification data, a virtual card being selected as suitable for the interaction if the reference identification data it is associated with matches the received identification data related to the terminal.  (Kadam US2018/0150829 at paras. 10-12) (In a first aspect, there is provided a smart card for use in performing an electronic transaction 
As per claim 4, Kadam explicitly teaches:  wherein, if at least two virtual cards are selected as suitable for the interaction, the selecting step further comprises requesting a selection by a user, among the virtual cards selected as suitable, of a virtual card for performing the interaction.  (Kadam at paras. 73-75) ( Alternatively, in response to determining that manual mode is set, the card processor retrieves card information associated with a user selected virtual payment card from the data store, and provides the card information to the merchant to thereby enable the transaction to be performed.)
As per claim 5, Kadam explicitly teaches:  wherein, if no virtual card stored in the digital wallet is associated with reference identification data matching the identification data related to the terminal, the selecting step further comprises requesting a selection by a user, among the plurality of virtual cards stored in the digital wallet, of a virtual card 
As per claim 6, Kadam explicitly teaches:  further comprising storing the received identification data related to the terminal as reference identification data associated with the virtual card selected for performing the interaction.  (Kadam at paras. 65-67) (The card information associated with each of the plurality of virtual payment cards and transaction rules associated with said payment cards are typically associated with a digital or mobile wallet of the user. In this regard, a user typically applies to register a digital wallet where existing payment cards can be uploaded and/or issuers can issue new payment cards electronically. After creating virtual payment cards in the digital wallet, the user can create the transaction rules by defining card usage parameters associated with each of the plurality of virtual payment cards. The card information and transaction rules are then transferred from the digital wallet to the smart card processing system. In one example, the card information and transaction rules are stored in a data store embedded onto the smart card and in another example the card information and transaction rules are stored on the central server.)
As per claim 7, Kadam explicitly teaches:  further comprising performing the interaction between the electronic device and the terminal using one of the selected virtual cards, and wherein the step of storing the received identification data related to the terminal as reference identification data associated with the virtual card selected for performing the interaction is performed only if the interaction is correctly performed at the step of performing the interaction.  (Kadam at paras. 117-119) (Now referring to FIG. 11, a flowchart of an example of a process of linking virtual payment cards to a smart card shall be described. In this example, at step 1100, the user acquires a physical smart card, which in this example, is not intended to store virtual payment card information or transaction rules. At step 1105, a smart card identifier is provided to the digital wallet application which may be responsive to link the smart card to the plurality of virtual payment cards stored in the digital wallet. Typically, the user will request that a link is made between the virtual card information in digital wallet and the smart card at step 1110. The user will then typically provide authentication information at step 1115 such as a PIN, password, fingerprint or the like to the digital wallet application. If authentication is successful at step 1120, a link is created between the smart card and plurality of virtual payment cards. The link information is then stored on the central server 260 at step 1130 for example in database 261. The database 261 may simply associate the smart card identifier with the virtual card information and transaction rules associated with each virtual card. In this way, the smart card 210 is now linked to the plurality of virtual payment cards.)
As per claim 8, Kadam explicitly teaches:  wherein the identification data related to the terminal comprises a service category identifier, identifying a category of service 
As per claim 10, Kadam explicitly teaches:  wherein the electronic device comprises a contactless communication unit and the terminal is a contactless reader, the electronic device and the terminal being connected through a proximity wireless connection.  (Kadam at paras. 33-35) ( In this example, at step 100, the one or more electronic processing devices determine transaction information in response to the user initiating a transaction with a merchant using the smart card, the transaction information indicative of one or more parameters of the transaction between the user and merchant. The transaction may be initiated at a merchant location for example when a user presents their smart card to a POS terminal. Alternatively, the transaction may be an e-commerce transaction performed online at a merchant store or through a merchant application executing on a user device. In an e-commerce environment, the user would provide a smart card identifier such as a card number, expiry date etc. at a checkout in the same manner that a traditional online transaction is performed using a payment card. At point of sale, the user would initiate the transaction by inserting, swiping or tapping their smart card against the merchant POS terminal.)
As per claim 12, Kadam explicitly teaches:  A computer, comprising a processor and memory, the memory storing code instructions executed by the processor to implement the method of claim 1 for operating an electronic device.  (Kadam at paras. 102-104) ( In many implementations, the non-volatile memory 403 is realized by flash memory (e.g., NAND or ONENAND memory), but it is certainly contemplated that other memory types may be utilized as well. Although it may be possible to execute the code 
As per claim 13, Kadam explicitly teaches:  A non-transitory computer-readable medium, comprising a computer program stored thereon and comprising code instructions for implementing the method of claim 1 for operating an electronic device.  (Kadam at paras. 102-104) ( In many implementations, the non-volatile memory 403 is realized by flash memory (e.g., NAND or ONENAND memory), but it is certainly contemplated that other memory types may be utilized as well. Although it may be possible to execute the code from the non-volatile memory 603, the executable code in the non-volatile memory 603 is typically loaded into RAM 604 and executed by one or more of the N processing components 601.)
Claim 11 is substantially similar to claims 1, thus, it is rejected on similar grounds.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Kadam, U.S. Patent Application Publication Number 2018/0150829; in view of Rephlo, U.S. Patent Application Publication Number 2014/0207680.
As per claim 9, Kadam does not explicitly teach, however, Rephlo does explicitly teach:  wherein the service category identifier and/or application identifier is defined in accordance with standard ISO/IEC 7816-4.  (Rephlo US2014/0207680 at paras. 73-75) (Smartcard reader 608 may be any electronic data input device that reads data from a smart card. Smartcard reader 608 may be capable of supplying an integrated circuit on the smart card with electricity and communicating with the smart card via protocols, thereby enabling read and write functions. In various embodiments, smartcard reader 608 may enable reading from contact or contactless smart cards. Smartcard reader 608 also may communicate using standard protocols including ISO/IEC 7816, ISO/IEC 14443 and/or the like or proprietary protocols.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kadam and Rephlo to provide wherein the service category identifier and/or application identifier is defined in accordance with standard ISO/IEC 7816-4 (applicable as of the effective filing date of the claimed invention) because it allows for additional security benefits.  (Rephlo at Abstract and paras. 10-18 and 108-110).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3698